Action for the specific performance of contracts for the sale of real property and to recover damages for the breach of an alleged agreement by respondent, the vendee named in said contracts, to assign them to appellant. The appeal is from the order granting respondent’s motion, pursuant to rule 113 of the Rules of Civil Practice, for judgment in his favor. Order modified by adding the word “ amended ” before the word “ complaint ” in the second ordering paragraph. As so modified, order unanimously affirmed, with $10 costs and disbursements to respondent. This motion was made on the complaint, the amended complaint, and respondent’s answer to the amended *707complaint, and therefore the order should have provided that the amended complaint he dismissed as to respondent. Present — Wenzel, Acting P. J., Murphy, TJghetta, Hallinan and Kleinfeld, JJ.